 1   Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
 2   Rom Bar-Nissim (SBN: 293356)
     Rom@BandlowLaw.com
 3   Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
 4   Los Angeles, CA 90067
     Telephone: 310.556.9680
 5   Facsimile: 310.861.5550
 6   Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.
 7   Ethan Klein and Hila Klein
 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   TRILLER FIGHT CLUB II LLC, a             Case No.: 2:21-cv-03942-JAK-KS
     Delaware limited liability company,
13
                              Plaintiff,      NOTICE OF LODGING RE:
14                                            DEFENDANTS’ MOTION TO
15                                            DISMISS PLAINTIFF’S SECOND
           v.                                 AMENDED COMPLAINT
16   TED ENTERTAINMENT, INC., a               PURSUANT TO F.R.C.P. 12(b)(6)
     California corporation; TEDDY
17   FRESH, INC., a California                [Notice of Motion and Motion;
     corporation; ETHAN KLEIN, an             Declarations of Ethan Klein and Lincoln
18   individual; HILA KLEIN, an               D. Bandlow, Request for Judicial Notice,
     individual; and DOES 1-10                and Compendium of Exhibits filed
19
                                              concurrently herewith]
20                     Defendants.

21
                                              Assigned to: Hon. John A. Kronstadt

22                                            Date: November 22, 2021
23                                            Time: 8:30 a.m.
                                              Place: Courtroom 10B
24

25

26

27

28


                    DEFENDANTS’ NOTICE OF LODGING RE: MOTION TO DISMISS
 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that defendants Ted Entertainment, Inc. (“TEI”),
 3   Teddy Fresh, Inc., Ethan Klein and Hila Klein (collectively, “Defendants”) hereby
 4   lodge with the Court an external hard drive containing the following Exhibits that
 5   are identified in Defendants’ Compendium of Exhibits filed in support of
 6   Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint:
 7         1.     Exhibit B: Plaintiff Triller Fight Club II, LLC’s audiovisual work
 8                entitled, Jake Paul vs. Ben Askren (the “Broadcast”);
 9         2.     Exhibit F: The unlisted video that contained an excerpt of the
10                Broadcast (the “Reference Video”) and was referred to in the TEI
11                audiovisual work entitled Jake Paul Fight Was A Disaster – H3
12                Podcast # 244 (the “4/22/21 Podcast”); and
13         3.     Exhibit H: The 4/22/21 Podcast.
14         PLEASE TAKE FURTHER NOTICE that an identical copy of the
15   external hard drive described above will be: (1) served on all the parties herein; and
16   (2) provided to the Court with the Court’s courtesy copy of all Motion materials.
17

18   Dated: September 6, 2021                      Law Offices of Lincoln Bandlow
19
20                                            By
                                                   LINCOLN D. BANDLOW
21                                                 ROM BAR-NISSIM
                                                   Attorneys for Defendants
22

23

24

25

26

27

28

                                             1
                     DEFENDANTS’ NOTICE OF LODGING RE: MOTION TO DISMISS
